Exhibit 10.1

 

priceline.com Incorporated

1999 Omnibus Plan

(As Amended and Restated Effective June 4, 2008)

 

1.                                       Establishment and Purpose.

 

The priceline.com Incorporated 1999 Omnibus Plan (the “Plan”) is hereby amended
and restated in its entirety, effective as of June 4, 2008.  The Plan is
intended to promote the interests of priceline.com Incorporated (the “Company”)
by providing employees of the Company with appropriate incentives and rewards to
encourage them to enter into and continue in the employ of the Company and to
acquire a proprietary interest in the long-term success of the Company; and to
reward the performance of individual officers, other employees, consultants and
directors in fulfilling their responsibilities for long-range achievements.

 

2.                                       Definitions.

 

As used in the Plan, the following definitions apply to the terms indicated
below:

 

(a)          “Affiliate” shall mean an affiliate of the Company, as defined in
Rule 12b-2 promulgated under Section 12 of the Exchange Act.

 

(b)         “Agreement” shall mean the written agreement between the Company and
a Participant evidencing an Award.  The Agreement may be in an electronic
medium, may be limited to notation on the books and records of the Company and,
unless otherwise determined by the Board, need not be signed by a representative
of the Company or a Participant.

 

(c)          “Award” shall mean any Option, Restricted Stock or Other
Stock-Based Award granted under the Plan.

 

(d)         “Beneficial Owner” shall have the meaning set forth in Rule 13d-3
under the Exchange Act.

 

(e)          “Board” shall mean the Board of Directors of the Company.

 

(f)            “Cause” shall mean (i) the willful and continued failure by the
Participant substantially to perform his or her duties and obligations to the
Company (other than any such failure resulting from his or her incapacity due to
physical or mental illness); (ii) the willful engaging by the Participant in
misconduct which is materially injurious to the Company; (iii) the commission by
the Participant of a felony; or (iv) the commission by the Participant of a
crime against the Company which is materially injurious to the Company.  For
purposes of this Section 2(f), no act, or failure to act, on a Participant’s
part shall be considered “willful” unless done, or omitted to be done, by the
Participant in bad faith and without reasonable belief that his or her action or
omission was in the best interest of the Company.  Determination of Cause shall
be made by the Committee in its sole discretion.

 

(g)         “Change in Control” shall mean the occurrence of any one of the
following events, except as otherwise specified in any particular Agreement:

 

--------------------------------------------------------------------------------


 

(i)                                                       any Person is or
becomes the Beneficial Owner, directly or indirectly, of securities of the
Company representing thirty-five percent (35%) or more of the combined voting
power of the Company’s then outstanding securities eligible to vote for the
election of the Board (the “Company Voting Securities”); provided, however, that
the event described in this Section 2(g)(i) shall not be deemed to be a Change
in Control if such event results from the acquisition of Company Voting
Securities pursuant to a Non-Qualifying Transaction (as defined in
Section 2(g)(iii));

 

(ii)                                                    individuals who, on the
date an Award is granted (the “Grant Date”), constitute the Board (the
“Incumbent Directors”) cease for any reason to constitute at least a majority of
the Board; provided, however, that any person becoming a director subsequent to
the Grant Date, whose election or nomination for election was approved (either
by a specific vote or by approval of the proxy statement of the Company in which
such person is named as a nominee for director, without written objection to
such nomination) by a vote of at least two-thirds of the directors who were, as
of the date of such approval, Incumbent Directors, shall be an Incumbent
Director; provided, further, that no individual initially appointed, elected or
nominated as a director of the Company as a result of an actual or threatened
election contest with respect to the election or removal of directors or as a
result of any other actual or threatened solicitation of proxies or consents by
or on behalf of any person other than the Board shall be deemed to be an
Incumbent Director;

 

(iii)                                                 the consummation of a
merger, consolidation, statutory share exchange or similar form of corporate
transaction involving (A) the Company or (B) any of its wholly owned
subsidiaries pursuant to which, in the case of this clause (B), Company Voting
Securities are issued or issuable (any event described in the immediately
preceding clause (A) or (B), a “Reorganization”) or the sale or other
disposition of all or substantially all of the assets of the Company to an
entity that is not an Affiliate of the Company (a “Sale”), unless immediately
following such Reorganization or Sale: (1) more than 50% of the total voting
power (in respect of the election of directors, or similar officials in the case
of an entity other than a corporation) of (x) the Company (or, if the Company
ceases to exist, the entity resulting from such Reorganization), or, in the case
of a Sale, the entity which has acquired all or substantially all of the assets
of the Company (in either case, the “Surviving Entity”), or (y) if applicable,
the ultimate parent entity that directly or indirectly has Beneficial Ownership
of more than 50% of the total voting power (in respect of the election of
directors, or similar officials in the case of an entity other than a
corporation) of the Surviving Entity (the “Parent Entity”), is represented by
Company Voting Securities that were outstanding immediately prior to such
Reorganization or Sale (or, if applicable, is represented by shares into which
such Company Voting Securities were converted pursuant to such Reorganization or
Sale), (2) no Person is or becomes the Beneficial Owner, directly or indirectly,
of 35% or more of the total voting power (in respect of the election of
directors, or similar officials in the case of an entity other than a

 

--------------------------------------------------------------------------------


 

corporation) of the outstanding voting securities of the Parent Entity (or, if
there is no Parent Entity, the Surviving Entity) and (3) at least a majority of
the members of the board of directors (or similar officials in the case of an
entity other than a corporation) of the Parent Entity (or, if there is no Parent
Entity, the Surviving Entity) following the consummation of the Reorganization
or Sale were, at the time of the approval by the Board of the execution of the
initial agreement providing for such Reorganization or Sale, Incumbent Directors
(any Reorganization or Sale which satisfies all of the criteria specified in
(1), (2) and (3) above being deemed to be a “Non-Qualifying Transaction”); or

 

(iv)                                                the stockholders of the
Company approve a plan of complete liquidation or dissolution of the Company.

 

Notwithstanding the foregoing, if any Person becomes the Beneficial Owner,
directly or indirectly, of 35% or more of the combined voting power of Company
Voting Securities solely as a result of the acquisition of Company Voting
Securities by the Company which reduces the number of Company Voting Securities
outstanding, such increased amount shall be deemed not to result in a Change in
Control; provided, however, that if such Person subsequently becomes the
Beneficial Owner, directly or indirectly, of additional Company Voting
Securities that increases the percentage of outstanding Company Voting
Securities Beneficially Owned by such Person to a percentage equal to or greater
than 35, a Change in Control of the Company shall then be deemed to occur.

 

(h)         “Code” shall mean the Internal Revenue Code of 1986, as amended from
time to time, and any regulations promulgated thereunder.

 

(i)             “Committee” shall mean (i) with respect to the application of
this Plan to employees and consultants, a committee established by the Board,
which committee shall be intended to consist of two or more non-employee
directors, each of whom shall be a “non-employee director” as defined in
Rule 16b-3 of the Exchange Act and an “outside director” as defined under
Section 162(m) of the Code and (ii) with respect to the application of this Plan
to Non-Employee Directors, the Board.

 

(j)             “Company” shall mean priceline.com Incorporated, a corporation
organized under the laws of the State of Delaware, or any successor corporation.

 

(k)          “Director” shall mean a member of the Board.

 

(l)             “Disability” shall mean: (i) any physical or mental condition
that would qualify a Participant for a disability benefit under the long-term
disability plan maintained by the Company and applicable to him or her;
(ii) when used in connection with the exercise of an Incentive Stock Option
following termination of employment, disability within the meaning of
Section 22(e)(3) of the Code, or (iii) such other condition as may be determined
in the sole discretion of the Committee to constitute Disability.

 

(m)       “Effective Date” shall mean June 4, 2008, provided that the Plan had
been approved by the stockholders of the Company at the annual meeting of
stockholders in 2008.

 

--------------------------------------------------------------------------------


 

(n)         “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended from time to time.

 

(o)         “Executive Officer” shall have the meaning set forth in Rule 3b-7
promulgated under the Exchange Act.

 

(p)         “Fair Market Value” of a share of Stock as of a particular date
shall mean the closing sales price per share of Stock on the national securities
exchange on which the Stock is principally traded, for the last preceding date
on which there was a sale of such Stock on such exchange.

 

(q)         “Incentive Stock Option” shall mean an Option that is an “incentive
stock option” within the meaning of Section 422 of the Code, or any successor
provision, and that is designated by the Committee as an Incentive Stock Option.

 

(r)            “Issue Date” shall mean the date established by the Company on
which certificates representing Restricted Stock, if issued, shall be issued by
the Company or the date when Restricted Stock is transferred pursuant to the
terms of Section 8(e).

 

(s)          “Non-Employee Director” shall mean a member of the Board who is not
a current employee of the Company.

 

(t)            “Non-Qualified Option” shall mean an Option other than an
Incentive Stock Option.

 

(u)         “Option” shall mean an option to purchase a number of shares of
Stock granted pursuant to Section 7.

 

(v)         “Other Stock-Based Award” shall mean an award granted pursuant to
Section 9 hereof.

 

(w)       “Partial Exercise” shall mean an exercise of an Award for less than
the full extent permitted at the time of such exercise.

 

(x)           “Participant” shall mean (i) an employee, consultant or
Non-Employee Director of the Company to whom an Award is granted hereunder and
(ii) any such persons successors, heirs, executors and administrators, as the
case may be, in such capacity.

 

(y)         “Performance Goals” shall mean performance goals approved by the
Committee, which in the case of an Award intended to comply with
Section 162(m) of the Code shall be based on one or more of the following
criteria: (i) pre-tax income or after-tax income, (ii) operating profit,
(iii) return on equity, as sets, capital or investment, (iv) earnings or book
value per share, (v) sales or revenues, (vi) operating expenses or (vii) Stock
price appreciation.  Where applicable, the Performance Goals may be expressed in
terms of attaining a specified level of the particular criteria or the
attainment of a percentage increase or decrease in the particular criteria, and
may be applied to one or more of the Company, a Subsidiary or Affiliate, or a
division or strategic business unit of the Company, or may be applied to the
performance of the Company relative to a market index, a group of other
companies or a combination thereof, all as determined by the Committee.  The
Performance Goals may include a threshold level of performance below which no
vesting will occur, levels of

 

--------------------------------------------------------------------------------


 

performance at which specified vesting will occur, and a maximum level of
performance at which full vesting will occur.  The Committee shall have the
authority to make equitable adjustments to the Performance Goals in recognition
of, among other things, unusual or non-recurring events affecting the Company or
any Subsidiary or Affiliate or the financial statements of the Company or any
Subsidiary or Affiliate, in response to changes in applicable laws or
regulations, or to account for items of gain, loss or expense determined to be
extraordinary or unusual in nature or infrequent in occurrence or related to the
disposal of a segment of a business or related to a change in accounting
principles.

 

(z)           “Person” shall have the meaning set forth in Section 3(a)(9) of
the Exchange Act, as modified and used in Sections 13(d) and 14(d) thereof,
except that such term shall not include (i) the Company or any Subsidiary,
(ii) a trustee or other fiduciary holding securities under an employee benefit
plan (or related trust) sponsored or maintained by the Company or any
Subsidiary, (iii) an underwriter temporarily holding securities pursuant to an
offering of such securities, (iv) a corporation owned, directly or indirectly,
by the stockholders of the Company in substantially the same proportions as
their ownership of shares of Stock, or (v) the Participant or any group of
persons including the Participant, or any entity controlled by the Participant
or any group of persons including the Participant; provided the Participant is
an executive officer, director or more than 10% owner of Stock.

 

(aa)    “Plan” shall mean the priceline.com 1999 Omnibus Plan, as amended from
time to time.

 

(bb)  “Restricted Stock” shall mean a share of Stock which is granted pursuant
to the terms of Section 8 hereof and which is subject to the restrictions set
forth in Section 8(c).

 

(cc)    “Rule 16b-3” shall mean the Rule 16b-3 promulgated under the Exchange
Act, as amended from time to time.

 

(dd)  “Securities Act” shall mean the Securities Act of 1933, as amended from
time to time.

 

(ee)    “Stock” shall mean shares of the common stock, par value $.01 per share,
of the Company.

 

(ff)        “Subsidiary” shall mean any corporation in an unbroken chain of
corporations beginning with the Company if, at the time of granting of an Award,
each of the corporations (other than the last corporation in the unbroken chain)
owns stock possessing 50% or more of the total combined voting power of all
classes of stock in one of the other corporations in the chain.

 

(gg)  “Vesting Date” shall mean the date established by the Committee on which
Restricted Stock may vest.

 

3.                                       Stock Subject to the Plan.

 

                                                The maximum number of shares of
Stock reserved for the grant or settlement of Awards under the Plan shall be
9,195,833 shares, 7,895,833 of which are shares previously authorized and

 

--------------------------------------------------------------------------------


 

available under the Plan prior to the Effective Date and 1,300,000 of which are
additional shares that shall be authorized and available on the Effective Date
pursuant to this amended and restated version of the Plan, subject to adjustment
as provided herein.  No more than 1,250,000 shares of Stock may be awarded in
respect of Options, no more than 416,666 shares of Stock may be awarded in
respect of Restricted Stock and no more than 833,334 shares of Stock may be
awarded in respect of Other Stock-Based Awards to a single individual in any
given year during the life of the Plan, which amounts shall be subject to
adjustment as provided herein.  Determinations made in respect of the limitation
set forth in the preceding sentence shall be made in a manner consistent with
Section 162(m) of the Code.  Such shares may, in whole or in part, be authorized
but unissued shares or shares that shall have been or may be reacquired by the
Company in the open market, in private transactions or otherwise.  Subject to
Section 18(b), if any shares of Stock subject to an Award are forfeited,
cancelled, exchanged or surrendered or if an Award otherwise terminates or
expires without a distribution of shares to the holder of such Award, the shares
of Stock with respect to such Award shall, to the extent of any such forfeiture,
cancellation, exchange, surrender, termination or expiration, again be available
for Awards under the Plan and pursuant to the terms of Sections 8(a) and 9.

 

                                                Notwithstanding anything to the
contrary contained herein: (a) shares of Stock tendered in payment of the
exercise price of an Option shall not be added to the aggregate plan limit
described above; (b) shares of Stock withheld by the Company to satisfy any tax
withholding obligations shall not be added to the aggregate plan limit described
above; and (c) shares of Stock that are repurchased by the Company with Option
proceeds shall not be added to the aggregate plan limit described above.

 

Except as provided in an Award Agreement, in the event that the Committee shall
determine that any dividend or other distribution (whether in the form of cash,
Stock, or other property), recapitalization, Stock split, reverse split,
reorganization, merger, consolidation, spin-off, combination, repurchase, or
share exchange, or other similar corporate transaction or event, affects the
Stock such that an adjustment is appropriate in order to prevent dilution or
enlargement of the rights of holders of Awards under the Plan, then the
Committee shall make such equitable changes or adjustments as it deems necessary
or appropriate to any or all of (i) the number and kind of shares of Stock or
other property (including cash) that may thereafter be issued under this Plan
and in connection with Awards, (ii) the number and kind of shares of Stock or
other property (including cash) issued or issuable in respect of outstanding
Awards, (iii) the exercise price, grant price, or purchase price relating to any
Award; provided that, with respect to Incentive Stock Options, such adjustment
shall be made in accordance with Section 424(h) of the Code, (iv) the
Performance Goals and (v) the individual limitations applicable to Awards.

 

4.                                       Administration of the Plan.

 

The Plan shall be administered by the Committee.  The Committee shall have the
authority in its sole discretion, subject to and not inconsistent with the
express provisions of the Plan, to administer the Plan and to exercise all the
powers and authorities either specifically granted to it under the Plan or
necessary or advisable in the administration of the Plan, including, with out
limitation, the authority to grant Awards; to determine the persons to whom and
the time or times at which Awards shall be granted; to determine the type and
number of Awards to be granted, the number of shares of Stock to which an Award
may relate and the terms, conditions, restrictions and Performance Goals
relating to any Award; to determine whether, to what extent, and under what
circumstances an Award may be settled, canceled, forfeited, exchanged, or
surrendered; to make adjustments in the Performance Goals in recognition of
unusual or non-recurring events affecting the Company or the financial
statements of the Company (to the extent

 

--------------------------------------------------------------------------------


 

not inconsistent with Section 162(m) of the Code, if applicable), or in response
to changes in applicable laws, regulations, or accounting principles; to
construe and interpret the Plan and any Award; to prescribe, amend and rescind
rules and regulations relating to the Plan; to determine the terms and
provisions of Agreements; and to make all other determinations deemed necessary
or advisable for the administration of the Plan.

 

The Committee may, to the extent permitted by law, delegate to one or more of
its members or to one or more officers of the Company, or to one or more agents
or advisors, such duties or powers as it may deem advisable, and the Committee,
or any person to whom duties or powers have been delegated as aforesaid, may
employ one or more persons to render advice with respect to any responsibility
the Board, the Committee or such person may have under the Plan.

 

The Committee may, in its absolute discretion, without amendment to the Plan,
(a) accelerate the date on which any Option granted under the Plan becomes
exercisable, waive or amend the operation of Plan provisions respecting exercise
after termination of employment or otherwise adjust any of the terms of such
Option, (b) accelerate the Vesting Date or waive any condition imposed hereunder
with respect to any Restricted Stock and (c) otherwise adjust any of the terms
applicable to any Award; provided, however, in each case, that in the event of
the occurrence of a Change in Control, the provisions of Section 10 hereof shall
govern vesting and exercisability schedule of any Award granted hereunder.

 

No member of the Committee shall be liable for any action, omission or
determination relating to the Plan, and the Company shall indemnify (to the
extent permitted under Delaware law) and hold harmless each member of the
Committee and each other director or employee of the Company to whom any duty or
power relating to the administration or interpretation of the Plan has been
delegated against any cost or expense (including counsel fees) or liability
(including any sum paid in settlement of a claim with the approval of the
Committee) arising out of any action, omission or determination relating to the
Plan, unless, in either case, such action, omission or determination was taken
or made by such member, director or employee in bad faith and without reasonable
belief that it was in the best interests of the Company.

 

5.                                       Eligibility.

 

Incentive Stock Options shall be granted only to key employees (including
officers and directors who are also employees) of the Company, its parent or any
of its Subsidiaries.  All other Awards may be granted to officers, independent
contractors, key employees and non-employee directors of the Company or of any
of its Subsidiaries and Affiliates.

 

6.                                       Awards Under the Plan; Non-Employee
Director Grants

 

(a)  Grants.  The Committee may grant Options, Restricted Stock and Other
Stock-Based Awards to Participants in such amounts and on such terms and
conditions, not inconsistent with the Plan, as the Committee shall determine in
its sole and absolute discretion.

 

(b)  Non-Employee Director Grants.  The Committee may grant Options, Restricted
Stock and Other Stock-Based Awards to Non-Employee Directors in such amounts and
on such terms and conditions, not inconsistent with the Plan, as the Committee
shall determine in its sole and absolute discretion.  If a Non-Employee Director
subsequently becomes an employee of the Company while remaining a member of the
Board, any Award held under this Plan by such

 

--------------------------------------------------------------------------------


 

individual at the time of such commencement of employment will not be affected
thereby.  Pursuant to this Section 6(b) and pursuant to procedures established
by the Committee, Non-Employee Directors may be awarded all or any portion of
their annual retainer, meeting fees or other fees in shares of Stock, restricted
stock, or other awards under the Plan in lieu of cash.

 

(c)  Agreements.  Each Award granted under the Plan shall be evidenced by an
Agreement that shall contain such provisions as the Committee may, in its sole
and absolute discretion, deem necessary or desirable.

 

(d)  Notwithstanding the above, no grants under Section (b) above shall be made
to the extent it would exceed the limitations set forth in Section 3 of the Plan
with any grants then due being cut back pari passu and such non-made grants
automatically being made at such time as they may be made under Section 3 (other
than as a result of an amendment thereof).

 

7.                                       Options.

 

(a)          Identification of Options. Each Option shall be clearly identified
in the applicable Agreement as either an Incentive Stock Option or a
Non-Qualified Option.

 

(b)         Exercise Price. Each Agreement with respect to an Option shall set
forth the exercise price per share of Stock payable by the Participant to the
Company upon exercise of the Option.  The exercise price per share of Stock
shall be determined by the Committee; provided, however, that in no case shall
an Option have an exercise price per share of Stock that is less than the Fair
Market Value of a share of Stock as of the date on which the Option is granted.

 

(c)          Term and Exercise of Options.

 

(i)

Each Agreement with respect to an Option shall specify the period or periods of
continuous service by the Participant with the Company or any Subsidiary that is
necessary before the Option or installments thereof will become exercisable. A
grant of an Option may provide for the earlier exercise of such Option in the
event of a Change in Control. The Committee shall determine the expiration date
of each Option; provided, however, that no Option shall be exercisable more than
10 years after the date of grant. Unless the applicable Agreement provides
otherwise and except in the event of a Change in Control, no Option shall be
exercisable prior to the first anniversary of the date of grant.

 

 

(ii)

An Option may be exercised for all or any portion of the Stock as to which it is
exercisable, provided that no Partial Exercise of an Option shall be for an
aggregate exercise price of less than $100.00. The Partial Exercise of an Option
shall not cause the expiration, termination or cancellation of the remaining
portion thereof.

 

 

(iii)

Each Agreement with respect to an Option shall specify whether the payment for
Stock purchased upon the exercise of an Option shall be made by one or a
combination of the following means: (A) in cash or by personal check, certified
check, bank cashier’s check or by wire transfer of immediately

 

--------------------------------------------------------------------------------


 

 

available funds; (B) in Stock owned by the Participant for at least six months
prior to the date of exercise and valued at their Fair Market Value on the
effective date of such exercise; or (C) by such other provision as the Committee
may from time to time authorize.

 

 

(iv)

To the extent permitted by law, any grant of an Option may provide for deferred
payment of the exercise price from the proceeds of sale through a broker on a
date satisfactory to the Company of some or all of the shares to which such
exercise relates.

 

 

(v)

Stock purchased upon the exercise of an Option shall be in the name of the
Participant or other person entitled to receive such Stock and transferred or
delivered to the Participant or such other person as soon as practicable
following the effective date on which the Option is exercised.

 

(d)         Limitations on Incentive Stock Options.

 

(i)

To the extent that the aggregate Fair Market Value of Stock of the Company with
respect to which Incentive Stock Options are exercisable for the first time by a
Participant during any calendar year under the Plan and any other option plan of
the Company (or any Subsidiary) shall exceed $100,000, such Options shall be
treated as Non-Qualified Options. Such Fair Market Value shall be determined as
of the date on which each such Incentive Stock Option is granted.

 

 

(ii)

No Incentive Stock Option may be granted to an individual if, at the time of the
proposed grant; such individual owns (or is attributed to own by virtue of the
Code) Stock possessing more than ten (10) percent of the total combined voting
power of all classes of stock of the Company or any Subsidiary unless (A) the
exercise price of such Incentive Stock Option is at least 110 percent of the
Fair Market Value of a share of Stock at the time such Incentive Stock Option is
granted and (B) such Incentive Stock Option is not exercisable after the
expiration of five years from the date such Incentive Stock Option is granted.

 

(e)          Effect of Termination of Employment.  If permitted by Section 409A
of the Code, in the event that the employment, directorship or consultancy
(together, hereinafter referred to as “Employment”) of a Participant with the
Company shall terminate on account of death, Disability, retirement, Change in
Control, termination without Cause, or other special circumstances (including
termination for good reason as determined by the Board), the Board may, in its
sole discretion, accelerate the time at which an Option may be exercised. 
Notwithstanding the foregoing, no Option shall be exercisable after the
expiration of its term.

 

8.                                       Restricted Stock.

 

(a)   Issue Date and Vesting Date.  At the time of the grant of Restricted
Stock, the Committee shall establish an Issue Date or Issue Dates and a Vesting
Date or Vesting Dates with respect to such shares of Restricted Stock.  The
Committee may divide such shares of Restricted Stock into classes and assign a
different Issue Date and/or Vesting Date for each class.  If the Participant is
employed by the Company on an

 

--------------------------------------------------------------------------------


 

Issue Date (which may be the date of grant), the specified number of shares of
Restricted Stock shall be issued in accordance with the provisions of
Section 8(e).  Provided that all conditions to the vesting of Restricted Stock
imposed pursuant to Section 8(b) are satisfied, and except as provided in
Section 8(g), upon the occurrence of the Vesting Date with respect to Restricted
Stock, such Restricted Stock shall vest and the restrictions of
Section 8(c) shall lapse.  If the vesting conditions are based only on the
passage of time, the Vesting Date for the Restricted Stock awarded after the
Effective Date shall occur at least three years from the date of grant, except
that the award may vest ratably during the three-year period and vesting may
occur earlier in case of death, Disability, retirement, Change in Control,
termination without Cause or other special circumstances (including termination
for good reason as determined by the Committee).  The Committee may also grant
Restricted Stock with vesting conditions that do not meet the requirements set
forth in the preceding sentence so long as the aggregate amount of such
Restricted Stock awarded under this Plan, when taken together with any Other
Stock-Based Awards granted pursuant to the last sentence of Section 9, may not
exceed ten (10) percent of the maximum number of additional shares of Stock in
the aggregate made available under this amended and restated version of the Plan
as specified in Section 3 above.

 

(b)         Conditions to Vesting.  At the time of the grant of Restricted
Stock, the Committee may impose such restrictions or conditions to the vesting
of such Restricted Stock as it, in its absolute discretion, deems appropriate,
including the attainment of Performance Goals.

 

(c)          Restrictions on Transfer Prior to Vesting.  Prior to the vesting of
any Restricted Stock, no transfer of a Participant’s rights with respect to such
Restricted Stock, whether voluntary or involuntary, by operation of law or
otherwise, shall be permitted.  Immediately upon any attempt to transfer such
rights, such Restricted Stock, and all of the rights related thereto, shall be
forfeited by the Participant.

 

(d)         Dividends on Restricted Stock.  The Committee in its discretion may
require that any dividends or distributions paid on Restricted Stock be held in
escrow until all restrictions on such Restricted Stock has lapsed.

 

(e)          Book Entry; Issuance of Certificates.  Unless otherwise directed by
the Committee, (i) any certificates representing shares of Stock issued,
together with the powers relating to the Restricted Stock evidenced by such
certificate, shall be held by the Company until all restrictions have lapsed or
(ii) all shares of Restricted Stock shall be held at the Company’s transfer
agent in book entry form with appropriate restrictions relating to the transfer
of such shares of Restricted Stock.

 

(f)            Consequences of Vesting.  Upon the vesting of any Restricted
Stock pursuant to the terms hereof, the restrictions of Section 8(c) shall lapse
with respect to such Restricted Stock.  Reasonably promptly after any Restricted
Stock vests, the Company shall (i) cause to be delivered to the Participant to
whom such shares of Restricted Stock were granted a certificate evidencing such
Stock, if certificates are issued, or (ii) otherwise cause the shares of
Restricted Stock to be transferred to the Participant free and clear of any
restrictions.

 

--------------------------------------------------------------------------------


 

(g)   Effect of Termination of Employment.

 

(i)    Subject to such other provision as the Committee may set forth in the
applicable Agreement, and to the Committee’s amendment authority pursuant to
Section 4, upon the termination of a Participant’s employment for any reason
other than Cause, any and all Stock to which restrictions on transferability
apply shall be immediately forfeited by the Participant and transferred to, and
reacquired by, the Company.

 

(ii)   In the event of the termination of a Participant’s employment for Cause,
all shares of Restricted Stock granted to such Participant that have not vested
as of the date of such termination shall immediately be returned to the Company,
together with any dividends or distributions paid on such shares of Stock, in
return for which the Company shall repay to the Participant any amount paid by
the Participant for such shares of Stock.

 

(h)   Special Provisions Regarding Awards. Notwithstanding anything to the
contrary contained herein, Restricted Stock granted pursuant to this Section 8
to Participants may be based on the attainment by the Company (or a Subsidiary
or division of the Company if applicable) of Performance Goals  with a
performance period of at least one year pre-established by the Committee.

 

9.             Other Stock-Based Awards.

 

Other forms of Awards valued in whole or in part by reference to, or otherwise
based on, shares of Stock (“Other Stock-Based Awards”) may be granted either
alone or in addition to other Awards under the Plan.  Subject to the provisions
of the Plan, the Committee shall have sole and complete authority to determine
the persons to whom and the time or times at which such Other Stock-Based Awards
shall be granted, the number of shares of Stock to be granted pursuant to such
Other Stock-Based Awards and all other conditions of such Other Stock-Based
Awards, including the attainment of Performance Goals.  If the vesting
conditions are based only on the passage of time, the Other Stock-Based Award
awarded after the Effective Date shall vest at least three years from the date
of grant, except that the award may vest ratably during the three-year period
and vesting may occur earlier in case of death, Disability, retirement, Change
in Control, termination without Cause or other special circumstances (including
termination for good reason as determined by the Committee).  Notwithstanding
the foregoing, if the vesting conditions are based on the attainment of
Performance Goals, the Other Stock-Based Award shall vest at least one year from
the date of grant, except that vesting may occur earlier in case of death,
Disability, retirement, Change in Control, termination without Cause, or other
special circumstances (including termination for good reason as determined by
the Committee).  The Committee may also grant Other Stock-Based Awards with
vesting conditions that do not meet the requirements set forth in the preceding
two sentences so long as the aggregate amount of such Other Stock-Based Awards
awarded under this Plan, when taken together with any Restricted Stock granted
under this Plan that do not meet the requirements set forth in the fifth
sentence of Section 8(a), may not exceed ten (10) percent of the maximum number
of additional shares of Stock in the aggregate made available under this amended
and restated version of the Plan as specified in Section 3 above.

 

--------------------------------------------------------------------------------


 

10.           Change in Control.

 

Notwithstanding anything in the Plan to the contrary, with respect to any Award
made under this Plan, no acceleration of exercisability, vesting or lapsing
shall occur on a Change in Control except to the extent, if any, provided in the
specific Award Agreement or as otherwise determined by the Committee or the
Board.  Notwithstanding anything in the Plan to the contrary, upon the
occurrence of a Change in Control, the purchaser(s) of the Company’s assets or
stock may, in his, her, or its discretion, deliver to the holder of an Award the
same kind of consideration that is delivered to the stockholders of the Company
as a result of such sale, conveyance or Change in Control, or the Board may
cancel all outstanding Options in exchange for consideration in cash or in kind
which consideration in both cases shall be equal in value to the higher of
(a) the Fair Market Value of those shares of Stock or other securities the
holder of such Option would have received had the Option been exercised and no
disposition of the shares acquired upon such exercise been made prior to such
sale, conveyance or Change in Control, less the exercise price there for, and
(b) the Fair Market Value of those shares of Stock or other securities the
holder of the Option would have received had the Option been exercised and no
disposition of the shares acquired upon such exercise been made immediately
following such sale, conveyance or Change in Control, less the exercise price
therefor.

 

Upon dissolution or liquidation of the Company, all Options and other Awards
granted under this Plan shall terminate, but each holder of an Option shall have
the right, immediately prior to such dissolution or liquidation, to exercise his
or her Option to the extent then exercisable.

 

11.           Rights as a Stockholder.

 

No person shall have any rights as a stockholder with respect to any shares of
Stock covered by or relating to any Award until the date of issuance of a
certificate with respect to such shares of Stock.  Except as otherwise expressly
provided in Section 3(b), no adjustment to any Award shall be made for dividends
or other rights prior to the date such certificate is issued.

 

12.           No Special Employment Rights; No Right to Award.

 

Nothing contained in the Plan or any Agreement shall confer upon any Participant
any right with respect to the continuation of employment by the Company or
interfere in any way with the right of the Company, subject to the terms of any
separate employment agreement to the contrary, at any time to terminate such
employment or to increase or decrease the compensation of the Participant.

 

No person shall have any claim or right to receive an Award hereunder.  The
Committee’s granting of an Award to a participant at any time shall neither
require the Committee to grant any other Award to such Participant or other
person at any time or preclude the Committee from making subsequent grants to
such Participant or any other person.

 

13.           Securities Matters.

 

(a)   The Company shall be under no obligation to effect the registration
pursuant to the Securities Act of any interests in the Plan or any Stock to be
issued hereunder or to effect similar compliance under any state laws. 
Notwithstanding anything herein to the contrary, the Company shall not be
obligated to cause to be issued or delivered any certificates evidencing Stock
pursuant to the Plan unless and until the Company

 

--------------------------------------------------------------------------------


 

is advised by its counsel that the issuance and delivery of such certificates is
in compliance with all applicable laws, regulations of governmental authority
and the requirements of any securities exchange on which shares of Stock are
traded.  The Committee may require, as a condition of the issuance and delivery
of certificates evidencing shares of Stock pursuant to the terms hereof, that
the recipient of such shares of Stock make such agreements and representations,
and that such certificates bear such legends, as the Committee, in its sole
discretion, deems necessary or desirable.

 

(b)  The transfer of any shares of Stock hereunder shall be effective only at
such time as counsel to the Company shall have determined that the issuance and
delivery of such shares of Stock is in compliance with all applicable laws,
regulations of governmental authority, and the requirements of any securities
exchange on which shares of Stock are traded.  The Committee may, in its sole
discretion, defer the effectiveness of any transfer of Stock hereunder in order
to allow the issuance of such Stock to be made pursuant to registration or an
exemption from registration or other methods for compliance available under
federal or state securities laws.  The Committee shall inform the Participant in
writing of its decision to defer the effectiveness of a transfer. During the
period of such deferral in connection with the exercise of an Option, the
Participant may, by written notice, withdraw such exercise and obtain the refund
of any amount paid with respect thereto.

 

14.           Withholding Taxes.

 

With respect to an Award granted pursuant to this Plan, the Company shall have
the right to require the Participant to remit to the Company in cash an amount
sufficient to satisfy any federal, state, local and foreign withholding tax
requirements related thereto.  With the approval of the Committee, a Participant
may satisfy the foregoing requirement by electing to have the Company withhold
from delivery shares of Stock having a value equal to the amount of tax to be
withheld.  Such shares of Stock shall be valued at their Fair Market Value on
the date of which the amount of tax to be withheld is determined.  Fractional
shares of Stock amounts shall be settled in cash.  Such a withholding election
may be made with respect to all or any portion of the Stock to be delivered
pursuant to an Award.

 

15.           Notification of Election Under Section 83(b) of the Code.

 

If any Participant shall, in connection with the acquisition of Stock under the
Plan, make the election permitted under Section 83(b) of the Code (i.e., an
election to include in gross income in the year of transfer the amounts
specified in Section 83(b)), such Participant shall notify the Company of such
election within 10 days of filing notice of the election with the Internal
Revenue Service, in addition to any filing and a notification required pursuant
to regulation issued under the authority of Section 83(b) of the Code.

 

16.           Notification Upon Disqualifying Disposition Under
Section 421(b) of the Code.

 

Each Participant shall notify the Company of any disposition of Stock issued
pursuant to the exercise of an Incentive Stock Option under the circumstances
described in Section 421(b) of the Code (relating to certain disqualifying
dispositions), within ten (10) days of such disposition.

 

--------------------------------------------------------------------------------


 

17.           Amendment or Termination of the Plan.

 

(a)           The Board may, at any time, suspend or terminate the Plan or
revise or amend it in any respect whatsoever; provided, however, that
stockholder approval shall be required if an amendment to the Plan would
(i) materially increase the benefits accruing to Participants under the Plan,
(ii) would materially increase the number of shares which may be issued under
the Plan, (iii) would materially modify the requirements for participation in
the Plan or (iv) must otherwise be approved by the stockholders of the Company
in order to comply with applicable law or the rules of NASDAQ or, if Stock is
not traded on NASDAQ, the principal national securities exchange upon which the
Stock is traded or quoted.  Awards may be granted under the Plan prior to the
receipt of such approval but each such grant shall be subject in its entirety to
such approval and no award may be exercised, vested or otherwise satisfied prior
to the receipt of such approval.  Nothing herein shall restrict the Committee’s
ability to exercise its discretionary authority pursuant to Section 4, which
discretion may be exercised without amendment to the Plan.  No action hereunder
may, without the consent of a Participant, reduce the Participant’s rights under
any outstanding Award.

 

(b)           The Board will not, without the further approval of the
stockholders of the Company, authorize the amendment of any outstanding Option
to reduce its exercise price.  Furthermore, no Option will be cancelled and
replaced with awards having a lower exercise price, or cancelled in exchange for
cash or other awards, without further approval of the stockholders of the
Company.  This Section 17(b) is intended to prohibit the repricing of
“underwater” Options and will not be construed to prohibit the adjustments
provided for in Section 3 of this Plan and any payments made in connection with
a Change in Control contemplated in Section 10 of this Plan.

 

18.           Transfers Upon Death; Nonassignability.

 

Upon the death of a Participant, outstanding Awards granted to such Participant
may be exercised only by the executor or administrator of the Participant’s
estate or by a person who shall have acquired the right to such exercise by will
or by the laws of descent and distribution.  No transfer of an Award by will or
the laws of descent and distribution shall be effective to bind the Company
unless the Committee shall have been furnished with (a) written notice thereof
and with a copy of the will and/or such evidence as the Committee may deem
necessary to establish the validity of the transfer and (b) an agreement by the
transferee to comply with all the terms and conditions of the Award that are or
would have been applicable to the Participant and to be bound by the
acknowledgments made by the Participant in connection with the grant of the
Award.  In no event shall any outstanding Award under this Plan be transferred
for value.

 

During a Participant’s lifetime, the Committee may permit the transfer,
assignment or other encumbrance of an outstanding Option unless (i) such Option
is an Incentive Stock Option and the Committee and the Participant intend that
it shall retain such status, or (ii) such Option is meant to qualify for the
exemptions available under Rule 16b-3, nontransferability is necessary under
Rule 16b-3 in order for the award to so qualify and the Committee and the
Participant intend that it shall continue to so qualify.  Subject to any
conditions as the Committee may prescribe, a Participant may, upon providing
written notice to the Secretary of the Company, elect to transfer any or all
Options granted to such Participant pursuant to the Plan to members of his or
her immediate family, including, but not limited to, children, grandchildren and
spouse or to trusts for the benefit of such immediate family members or to
partnerships in which such family members are the only partners; provided,
however, that no such transfer by any Participant may be made in exchange for
consideration.

 

--------------------------------------------------------------------------------


 

19.           Expenses and Receipts.

 

The expenses of the Plan shall be paid by the Company.  Any proceeds received by
the Company in connection with any Award will be used for general corporate
purposes.

 

20.           Failure to Comply.

 

In addition to the remedies of the Company elsewhere provided for herein,
failure by a Participant (or beneficiary) to comply with any of the terms and
conditions of the Plan or the applicable Agreement, unless such failure is
remedied by such Participant (or beneficiary) within ten days after notice of
such failure by the Committee, shall be grounds for the cancellation and
forfeiture of such Award, in whole or in part, as the Committee, in its absolute
discretion, may determine.

 

21.           Effective Date and Term of Plan.

 

The Plan became effective on the Effective Date and, unless earlier terminated
by the Board, the right to grant Awards under the Plan will terminate on the
tenth anniversary of the date on which stockholders of the Company approve the
Plan.  Awards outstanding at Plan termination will remain in effect according to
their terms and the provisions of the Plan.

 

22.           Applicable Law.

 

Except to the extent preempted by any applicable federal law, the Plan will be
construed and administered in accordance with the laws of the State of Delaware,
without reference to its principles of conflicts of law.

 

23.           Participant Rights.

 

No Participant shall have any claim to be granted any award under the Plan, and
there is no obligation for uniformity of treatment for Participants.  Except as
provided specifically herein, a Participant or a transferee of an Award shall
have no rights as a stockholder with respect to any shares of Stock covered by
any award until the date of the issuance of a certificate or certificates to him
or her for such shares of Stock.

 

24.           Unfunded Status of Awards.

 

The Plan is intended to constitute an “unfunded” plan for incentive and deferred
compensation.  With respect to any payments not yet made to a Participant
pursuant to an Award, nothing contained in the Plan or any Agreement shall give
any such Participant any rights that are greater than those of a general
creditor of the Company.

 

25.           Beneficiary.

 

The Committee may provide that, to the extent acceptable under applicable law, a
Participant may file with the Committee a written designation of a beneficiary
on such form as may be prescribed by the Committee and may, from time to time,
amend or revoke such designation.  If no designated beneficiary survives the
Participant, the executor or administrator of the Participant’s estate shall be
deemed to be the Participant’s beneficiary.

 

--------------------------------------------------------------------------------


 

26.           Interpretation.

 

The Plan is designed and intended to comply with Rule l6b-3 and, to the extent
applicable, with Section 162(m) of the Code, and all provisions hereof shall be
construed in a manner to so comply.

 

27.           Severability.

 

                If any provision of the Plan is held to be invalid or
unenforceable, the other provisions of the Plan shall not be affected but shall
be applied as if the invalid or unenforceable provision had not been included in
the Plan.

 


28.           COMPLIANCE WITH SECTION 409A OF THE CODE.


 

(a)           To the extent applicable, it is intended that this Plan and any
grants made hereunder comply with the provisions of Section 409A of the Code, so
that the income inclusion provisions of Section 409A(a)(1) of the Code do not
apply to the Participants.  This Plan and any grants made hereunder shall be
administered in a manner consistent with this intent.  Any reference in this
Plan to Section 409A of the Code will also include any regulations or any other
formal guidance promulgated with respect to such Section by the U.S. Department
of the Treasury or the Internal Revenue Service.

 

(b)           Neither a Participant nor any of a Participant’s creditors or
beneficiaries shall have the right to subject any deferred compensation (within
the meaning of Section 409A of the Code) payable under this Plan and grants
hereunder to any anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, attachment or garnishment.  Except as permitted under Section 409A
of the Code, any deferred compensation (within the meaning of Section 409A of
the Code) payable to a Participant or for a Participant’s benefit under this
Plan and grants hereunder may not be reduced by, or offset against, any amount
owing by a Participant to the Company or any of its affiliates.

 

(c)           If, at the time of a Participant’s separation from service (within
the meaning of Section 409A of the Code), (i) the Participant shall be a
specified employee (within the meaning of Section 409A of the Code and using the
identification methodology selected by the Company from time to time) and
(ii) the Company shall make a good faith determination that an amount payable
hereunder constitutes deferred compensation (within the meaning of Section 409A
of the Code) the payment of which is required to be delayed pursuant to the
six-month delay rule set forth in Section 409A of the Code in order to avoid
taxes or penalties under Section 409A of the Code, then the Company shall not
pay such amount on the otherwise scheduled payment date but shall instead pay
it, without interest, on the first business day of the seventh month after such
six-month period.

 

(d)           Notwithstanding any provision of this Plan and grants hereunder to
the contrary, in light of the uncertainty with respect to the proper application
of Section 409A of the Code, the Company reserves the right to make amendments
to this Plan and grants hereunder as the Company deems necessary or desirable to
avoid the imposition of taxes or penalties under Section 409A of the Code.  In
any case, a Participant shall be solely responsible and liable for the
satisfaction of all taxes and penalties that may be imposed on a Participant or
for a Participant’s account in connection with this Plan and grants hereunder
(including any taxes and penalties under Section 409A of the Code), and neither
the Company nor any of its affiliates shall have any

 

--------------------------------------------------------------------------------


 

obligation to indemnify or otherwise hold a Participant harmless from any or all
of such taxes or penalties.

 


29.           NON-U.S. PARTICIPANTS.


 


IN ORDER TO FACILITATE THE MAKING OF ANY GRANT OR COMBINATION OF GRANTS UNDER
THIS PLAN, THE BOARD MAY PROVIDE FOR SUCH SPECIAL TERMS FOR AWARDS TO
PARTICIPANTS WHO ARE FOREIGN NATIONALS OR WHO ARE EMPLOYED BY THE COMPANY OR ANY
SUBSIDIARY OUTSIDE OF THE UNITED STATES OF AMERICA OR WHO PROVIDE SERVICES TO
THE COMPANY UNDER AN AGREEMENT WITH A FOREIGN NATION OR AGENCY, AS THE BOARD MAY
CONSIDER NECESSARY OR APPROPRIATE TO ACCOMMODATE DIFFERENCES IN LOCAL LAW, TAX
POLICY OR CUSTOM.  MOREOVER, THE BOARD MAY APPROVE SUCH SUPPLEMENTS TO OR
AMENDMENTS, RESTATEMENTS OR ALTERNATIVE VERSIONS OF THIS PLAN AS IT MAY CONSIDER
NECESSARY OR APPROPRIATE FOR SUCH PURPOSES, WITHOUT THEREBY AFFECTING THE TERMS
OF THIS PLAN (INCLUDING, WITHOUT LIMITATION, SUB-PLANS) AS IN EFFECT FOR ANY
OTHER PURPOSE, AND THE SECRETARY OR OTHER APPROPRIATE OFFICER OF THE COMPANY MAY
CERTIFY ANY SUCH DOCUMENT AS HAVING BEEN APPROVED AND ADOPTED IN THE SAME MANNER
AS THIS PLAN.  NO SUCH SPECIAL TERMS, SUPPLEMENTS, AMENDMENTS OR RESTATEMENTS,
HOWEVER, WILL INCLUDE ANY PROVISIONS THAT ARE INCONSISTENT WITH THE TERMS OF
THIS PLAN AS THEN IN EFFECT UNLESS THIS PLAN COULD HAVE BEEN AMENDED TO
ELIMINATE SUCH INCONSISTENCY WITHOUT FURTHER APPROVAL BY THE SHAREHOLDERS OF THE
COMPANY.


 

30.           Contrary to Law.

 

No award under this Plan may be exercised by the holder thereof if such
exercise, and the receipt of cash or stock thereunder, would be, in the opinion
of counsel selected by the Board, contrary to law or the regulations of any duly
constituted authority having jurisdiction over this Plan.

 

31.           Leave of Absence.

 

Absence on leave approved by a duly authorized representative of the Company
shall not be considered interruption or termination of service of any employee
for any purposes of this Plan or Awards granted hereunder.

 

--------------------------------------------------------------------------------